Hurlbutt and Gorski, JJ.
(dissenting). We respectfully dissent. Unlike the majority, we conclude that plaintiffs raised a triable issue of fact whether the failure of the County of Chautauqua (defendant) to post deer crossing signs in the area where the accident occurred was without any reasonable basis. Plaintiffs established that defendant had actual notice of at least 19 deer carcasses in the area at issue in the three years preceding the accident inasmuch as defendant hired deer processors on 19 occasions to retrieve the carcasses in that area. Moreover, plaintiffs established that the deer-related incidents were heavily concentrated in the very area where the accident occurred.
In our view, the majority’s reliance on Ufnal v Cattaraugus County (93 AD2d 521, lv denied 60 NY2d 554) is misplaced. In Ufnal, the defendant county was generally aware of its large deer population but established that it had no written complaints of vehicle-deer accidents in the vicinity of the accident and that there otherwise was no evidence of such accidents. Thus, in concluding that the trial court properly dismissed the complaint, this Court determined that there was no evidence to support a finding that “there was no reasonable basis for the county’s exercise of discretion in following its established procedures and not examining the area or posting a sign” (id. at 525). In this case, however, there was evidence of vehicle-deer incidents in the vicinity of the accident and that defendant was aware of such incidents. Moreover, deer crossing signs should be posted “only after deer crossing locations or sections have been carefully determined and there is evidence, such as deer accidents or local deer sightings, that motorist warning is necessary” (17 NYCRR 235.7 [a] [2]). Here, plaintiffs established that such evidence exists, thereby raising an issue of fact whether there was any reasonable basis for defendant’s failure to post deer crossing signs. Present — Wisner, J.P., Hurl-butt, Scudder, Gorski and Lawton JJ.